Citation Nr: 1126133	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in October 2008, at which time it was remanded for additional development.  It is now returned to the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed PTSD was incurred as a result of non-combat stressors during verified search and rescue operations while serving in the United States Coast Guard, namely recovering two dead bodies, which is consistent with the circumstances of his service.


CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for PTSD constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) sufficient evidence that the claimed in-service stressor(s) occurred; and (3) and medical evidence establishing a link between the current PTSD symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran contends that he currently has PTSD as a result of traumatic experiences while conducting search and rescue missions in the U.S. Coast Guard.  Specifically, he states that he participated in the recovery of a badly decaying body from the Potomac River while serving on the U.S.C.G. Capstan in Alexandria, Virginia, in March 1973.  He further states that he assisted in recovering a torso with no head, arms, or legs from the boat basin while serving at the U.S. Coast Guard Station in Governor's Island, New York, in May 1979.  The Veteran reports that these two incidents affected him much more than other search and rescue missions.  He asserts that he currently has nightmares, flashbacks triggered by sights and smells, and other PTSD symptoms as a result of these incidents.  See, e.g., June 2005 claim, August 2005 PTSD questionnaire.  

The Board notes that the Veteran's service treatment records reflect no mental health complaints or symptoms from 1973 forward.  While the Veteran was admitted for psychiatric evaluation in August 1970, this was to determine whether his headaches were psychological or physical.  Further, the Veteran affirmatively denied any mental health symptoms, and no psychiatric defect was found, during numerous period examinations and at his March 1990 retirement examination.  However, the Veteran states that he did not seek psychiatric treatment during service because he was afraid of being ostracized and labeled as crazy.  See PTSD questionnaire.  

More recently, the Veteran reported the two stressors relating to dead bodies, as well as symptoms including difficulty sleeping, nightmares, and flashbacks, to his VA mental health provider in August 2004 and June 2005.  The Veteran also stated that he had these symptoms prior to retiring from the military.  While earlier VA mental health treatment records are not in the claims file, the provider noted in August 2004 that the Veteran "continues" to report that his symptoms were related to the recovery of dead bodies during service.  VA providers diagnosed PTSD and prescribed medications.  The Board notes that these statements were made for treatment purposes before the Veteran filed a claim for service connection for PTSD in late June 2005.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).

During a November 2009 VA examination, the Veteran reported feelings of fear, helplessness, and horror as a result of the March 1973 incident.  He further reported chronic symptoms of mild to moderate severity several times a week since that time.  The examiner diagnosed PTSD and opined that such disability is the result of this reported in-service incident.  He noted no identified post-service stressors.

As such, a current diagnosis and a link to service have been established.  The remaining question is whether there is sufficient evidence that the reported in-service stressors actually occurred.  In this regard, the Veteran's lay testimony alone may be sufficient to establish the occurrence of the claimed stressor where there is a PTSD diagnosis during service, where the Veteran engaged in combat, or where the 


stressor is related to a fear of hostile military or terrorist activity.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2010); 74 Fed. Reg. 14, 491 (March 31, 2009); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  In this case, none of these circumstances is present.  

Therefore, service records or other credible evidence must corroborate the occurrence of the reported stressors.  The Veteran's actual presence during the stressor event does not have to be corroborated.  Rather, evidence that he was assigned to and stationed with a unit that was present while the reported event occurred strongly suggests actual exposure to the event.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

Upon remand, VA conducted an extensive search in an attempt to verify the Veteran's two reported stressors of recovering dead bodies in March 1973 and May 1979.  Efforts to obtain information concerning the reported incident near Governor's Island, New York, in May 1979 were unsuccessful.  Additionally, deck logs were not available for the U.S.C.G. Capstan for March 1973, and it was determined that further efforts to obtain them would be futile.  

However, weather observation and operational logs for the U.S.C.G. for March 1973 indicate search and rescue/recovery missions on a regular basis.  The Veteran's service personnel records confirm his assignment to the U.S.C.G. during that period.  In addition, a September 1973 service treatment record indicates that he assisted in rescuing a man who had fallen into the water.  This does not appear to be one of the reported stressors, as it is several months after the first reported incident and there is no indication that the individual was deceased.  Nevertheless, this evidence confirms that the Veteran did personally participate in search and rescue/recovery missions aboard the U.S.C.G. Capstan, to include in March 1973.

The Veteran has consistently reported the same two stressors involving the recovery of dead bodies throughout the course of the appeal, as well as for VA treatment purposes prior to filing his claim.  He has also described his duties and these incidents in great detail on several occasions, and such statements are consistent with each other.  See, e.g., claim, PTSD questionnaire, VA treatment records, Appeal To Board Of Veterans' Appeals (VA Form 9).  Further, the Board finds these statements to be consistent with the circumstances as the Veteran's service, and with his verified participation in search and rescue/recovery missions, as shown through service personnel and treatment records, as well as log entries from the U.S.C.G. Capstan.  

For the foregoing reasons, while the specific incidents concerning dead bodies have not been verified, the Board resolves all reasonable doubt in the Veteran's favor and finds that there is sufficient evidence of record to establish the actual occurrence of the March 1973 stressor.  In addition, his currently diagnosed PTSD has been medically linked to such stressor.  Accordingly, service connection is warranted for PTSD.  38 C.F.R. §§ 3.102, 3.303, 3.304(f).

 
ORDER

Service connection for PTSD is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


